DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 and 3/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is suggested to alter the title of the invention as there is no mention of an endoscope or method in the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 22-26, 28-31, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari (US 20180042641 A1).
Regarding claim 22, Govari discloses: A tissue resecting device (10, see Fig. 1) comprising: a handle assembly (housing 16 functions as a hand grip for the operator, see Paragraph 28) carrying a motor (housing 16 encases motor 14, see Fig. 1) and a gear mechanism (gear assembly 18, comprising bevel drive gear 58, linked to the motor, see Fig. 1, see Paragraph 29), the motor having a drive shaft (the drive shaft of the motor Is seen to be the output of the motor – the motor’s use of current to rotate the drive shaft of the motor and the drive shaft is connected to drive gear 58 and causes drive gear 58 to rotate) configured to rotate a ring gear (see Paragraph 29 mentioning how the motor rotates the gear assembly coupled to the drive section) of the gear mechanism in a single rotational direction (motor 14 rotates bevel drive gear 58 in a single direction 68, see Fig. 5, see Paragraphs 34-36); wherein the ring gear is configured with a plurality of inwardly projecting gear teeth (teeth 66 are seen to project inward, towards the center axis of the housing, axis “x” in Fig. 5 below) that extend partially around the ring gear (teeth 66 extend partially around bevel drive gear 58 as shown in Fig. 5 with only half of the gear containing teeth 66), and wherein rotation of the ring gear alternates an engagement between a first set of pinion gears (bevel gear 60, see Fig. 5) and a second set of pinion gears (bevel gear 62, see Fig. 5) to respectively rotate an output shaft (cylindrical shaft 20) in a first rotational direction and a second rotational direction to provide rotational oscillation of the output shaft (motor 14 rotates bevel drive gear 58 in a single direction 68 which sequentially drives opposed bevel gears, 60 and 62, to impart reciprocating rotary motion (oscillation) to shaft 20 in opposite first and second direction (Figs. 1, 5-6, see Paragraphs 29 and 34-41); and a cutting member coupled to the output shaft (see Paragraph 30 mentioning a cutting blade 32 forming an extension of the distal portion of shaft 20, see Fig. 1) such that rotation of the drive shaft in the single rotational direction causes rotational oscillation of the cutting 


    PNG
    media_image1.png
    455
    410
    media_image1.png
    Greyscale

Fig. 5
Regarding claim 23, Govari discloses the invention of claim 22, Govari further discloses wherein the plurality of inwardly projecting gear teeth extend approximately 180 degrees around the ring gear (see Fig. 6 showing teeth 66 extending approximately 180 degrees around the circumference of the bevel drive gear 58)
Regarding claim 24, Govari discloses the invention of claim 22, Govari further discloses wherein the plurality of inwardly projecting gear teeth extend less than 180 around the ring gear (see Fig. 6 showing teeth 66 extending a few degrees short of 180 degrees around the circumference of the bevel drive gear 58)

Regarding claim 26, Govari discloses the invention of claim 22, Govari further discloses wherein the gear mechanism is configured to rotationally oscillate the output shaft and cutting member in a sequence of 1 to 8 revolutions in each of the first rotational direction and the second rotational direction (see Fig. 6 showing the four stages of rotation in one direction, it is seen to be possible to further rotate the bevel drive gear another four rotation stages in one direction to cause further rotation in a first and second direction for a longer interval of oscillation between a first and second direction)
Regarding claim 28 Govari discloses the invention of claim 22, Govari further discloses where the cutting member comprises an inner sleeve having an inner window (blade 32 comprises two cutting edges 40, 42 and an open space therebetween which constitutes an inner window, in addition to being an extension of shaft 20 which extends through sleeve 24, thereby comprising an inner sleeve, see Paragraphs 30-34, see Figs 3-4), the inner sleeve rotatably positioned within an outer sleeve (shaft 20 is mounted within sleeve 24 which comprises an outer sleeve, see Figs. 1-4, see Paragraphs 29-30) having an outer window (sleeve 24 has a port 30 which constitutes an outer window), and rotation oscillation of the cutting member comprises rotational oscillation of the inner sleeve within the outer sleeve (blade 32 forms an extension of shaft 20, thus reciprocating rotary motion (oscillation) of the shaft 20 within sleeve 24 causes the same oscillation motion in the blade, see Paragraphs 30-32)
Regarding claim 29, Govari discloses the invention of claim 28, Govari further discloses an aspiration lumen extending through the inner sleeve (shaft 20 includes a lumen 22, see Figs. 1-4, see Paragraph 29)
Regarding claim 30, Govari discloses the invention of claim 29, Govari further discloses wherein the aspiration lumen extends to a port that is located distally of the gear mechanism (lumen 22 extends distally to vacuum port 30, see Figs. 1-4, see Paragraphs 29-30)
Regarding claim 31, Govari discloses the invention of claim 28, Govari further discloses wherein in a window-open position the inner window aligns with the outer window and in a window-closed position, the inner window is not aligned with the outer window (reciprocating rotary motion is imparted to blade 32 such that the open portion thereof between cutting edges 40 and 42 (inner window) is either aligned (window open) with port 30 or not aligned therewith (window closed))
Regarding claim 34, Govari discloses the invention of claim 22, Govari further discloses wherein the motor is a DC motor (motor 14 may be a DC motor, see Paragraph 28)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 20180042641 A1) in view of Dubois (US 20120004595 A1)
Regarding claim 27, Govari discloses all limitations of the invention of claim 22.
However, Govari fails to disclose wherein the motor and the gear mechanism are configured to rotate the output shaft and cutting member in a range of 100 RPM to 5,000 RPM in each of the first rotational direction and the second rotational direction. It is noted that Govari is completely silent as to the RPM range of the motor, thereby inferring that a specific RPM range is not necessary for the device to function as intended.
However, in the same field in endeavor, namely surgical resecting instruments, Dobois discloses wherein the motor and the gear mechanism are configured to rotate the output shaft and cutting member in a range of 100 RPM to 5,000 RPM in each of the first rotational direction and the second rotational direction (see Paragraph 58 mentioning the cutter may reciprocate at a speed ranging from 500-1200 cycles/min) to provide the control and power to effectively and safely operate and reciprocate the cutter of the cutting devices to cut, resect, and/or excise tissue in various regions in a patient, e.g., to cut and remove polyps positioned in the nasal or sinus cavity of a patient in a safe, controlled and effective manner, see Paragraph 58)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the speed at which the motor reciprocates the drive shaft to include the range of RPM from Dubois to, in this case, provide power and effectively and safely operate and reciprocate the cutting device of Govari to cut and resect tissue in various regions in a patient.
Claim 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 20180042641 A1) in view of Fructus (US 2011/0184233 A1)

Regarding claim 33, Govari discloses all limitations of the invention of claim 28. Govari further discloses wherein the gear mechanism is carried in a housing that is coupled to the inner sleeve (see Figs. 1-2 showing shaft 20 coupled to the housing) and the outer sleeve (see Figs. 1-2 showing outer sleeve 24 is coupled to the housing).
However, Govari fails to disclose the housing comprises a detachable component of the handle assembly.
However, in the same field of endeavor, namely surgical endoscope devices, Fructus discloses the housing comprises a detachable component of the handle assembly (Fructus teaches a medical endoscope (2, see Fig. 1) with an actuator/block support (3, see Fig. 1) that is generally in the form of a handle or robotic art (see Paragraph 34). The instrument (1, see Fig. 1) is preferably separately mounted on the actuation support (3, see Fig. 1). The endoscope includes a connection and disconnection system between the instrument (1, see Fig. 1) and the actuation block (3, see Fig. 1) to provide a temporary and at least mechanical connection quickly, while also providing the advantage of enabling the instrument to separate easily from the support (See Paragraph 34))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle and housing of Govari with the connection/disconnection system of Fructus to, in this case, provide a temporary, and at least mechanical connection quickly, while also providing the advantage of enabling the instrument to separate easily from the support (See Paragraph 34))
Regarding claim 35, Govari discloses all limitations of the invention of claim 22, Govari further discloses wherein the gear mechanism is carried in a housing (see Fig. 5 showing bevel drive gear 58 is within housing 16).
However, Govari fails to disclose the housing containing the gear mechanism comprises a detachable component of the handle assembly.
However, in the same field of endeavor, namely surgical endoscope devices, Fructus discloses the housing comprises a detachable component of the handle assembly (Fructus teaches a medical endoscope (2, see Fig. 1) with an actuator/block support (3, see Fig. 1) that is generally in the form of a handle or robotic art (see Paragraph 34). The instrument (1, see Fig. 1) is preferably separately mounted on the actuation support (3, see Fig. 1). The endoscope includes a connection and disconnection system between the instrument (1, see Fig. 1) and the actuation block (3, see Fig. 1) to provide a temporary and at least mechanical connection quickly, while also providing the advantage of enabling the instrument to separate easily from the support (See Paragraph 34)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle and housing of Govari with the connection/disconnection system of Fructus to, in this case, provide a temporary, and at least mechanical connection quickly, while also providing the advantage of enabling the instrument to separate easily from the support (See Paragraph 34)).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 20180042641 A1) in view of West (US 2003/0163126 A1)
Regarding claim 32, Govari discloses all limitations of the invention of claim 31.
However, Govari fails to disclose wherein the inner sleeve comprises an outflow opening located on an opposite circumferential side of the inner window such that the outflow opening permits a fluid path into the inner sleeve during non-alignment of the inner window and the outer window.
However, in the same field of endeavor, namely surgical resecting devices, West discloses wherein the inner sleeve comprises an outflow opening located on an opposite circumferential side of the inner window such that the outflow opening permits a fluid path into the inner sleeve during non-alignment of the inner window and the outer window (rotating hollow drive shaft 60 includes a hollow shaver 58 defining an inner window and one or more auxiliary openings 70 (plurality of outflow openings) for fluid flow disposed circumferentially opposite of the inner window defined by the hollow shaver 58 such that the auxiliary openings 70 are capable of permitting a fluid path out of the hollow drive shaft 60 when said shaft is rotated to a non-aligned position between the inner and outer windows defined by the distal end 50 of tubular member 54, see Abstract, see Figs. 5-7, see Paragraphs 62-64) to maintain a clear field of view of the surgical site and reducing fluid displacement throughout the resecting procedure (see Paragraph 64)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the device of Govari to include an inner sleeve that comprises a plurality of outflow openings located on the opposite circumferentially side of the inner window such that the plurality of outflow openings permits a fluid path out of the inner sleeve during non-alignment of the inner window and outer window as taught by West to, in this case, maintain a clear field of view throughout the procedure in addition to reducing fluid displacement throughout the resecting procedure (see West Paragraph 64)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically US 20190008541 A1 to
Norton, and US 6520971 B1 to Perry all disclose surgical resecting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771